Case: 16-41191      Document: 00514052569         Page: 1    Date Filed: 06/28/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 16-41191                                 FILED
                                  Summary Calendar                           June 28, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

JULIAN MARTINEZ-RODRIGUEZ,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:13-CR-235-2


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Julian Martinez-Rodriguez pleaded guilty to one count of possession with
intent to distribute 500 grams or more of a substance containing crystal
methamphetamine.          He appeals the 292-month sentence he received at
resentencing, which was within the guidelines range calculated after a
downward departure for an overrepresented criminal history category.
Martinez-Rodriguez argues that his sentence is greater than necessary to meet


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41191     Document: 00514052569     Page: 2   Date Filed: 06/28/2017


                                  No. 16-41191

the sentencing goals of 18 U.S.C. § 3553(a). He specifically contends that the
sentence is too severe for an individual over the age of 40 who was not a leader
or organizer; that the sentence resulted in an unwarranted sentencing
disparity; and that the court failed to take into account his minimal, nonviolent
criminal history. Martinez-Rodriguez asserts that the circumstances of the
offense merited a lower sentence because he did not engage in violence; there
were no victims; he did not obstruct justice; and he expressed remorse for his
actions. He argues that the lengthy sentence overstated the severity of the
offense, that his relatively minor criminal history showed that he had respect
for the law, and that the goals of deterrence and protecting the public could be
served by a lower sentence.
      Martinez-Rodriguez asserts that he preserved this challenge in the
district court by moving for a downward departure. However, he received the
downward departure he requested under U.S.S.G. § 4A1.3, was sentenced at
the bottom of the applicable guidelines range, and did not object to the sentence
after it was imposed. A defendant’s failure to object at sentencing to the
reasonableness of his sentence triggers plain error review. See United States
v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Martinez-Rodriguez thus has
the burden of showing a forfeited error that is clear or obvious and that affected
his substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009).
If he does so, this court has the discretion to correct the error if it seriously
affects the integrity, fairness, or public reputation of the judicial proceedings.
See id.
      “A sentence is substantively unreasonable if it ‘(1) does not account for a
factor that should have received significant weight, (2) gives significant weight
to an irrelevant or improper factor, or (3) represents a clear error of judgment
in balancing the sentencing factors.’” United States v. Warren, 720 F.3d 321,



                                        2
    Case: 16-41191    Document: 00514052569     Page: 3   Date Filed: 06/28/2017


                                 No. 16-41191

332 (5th Cir. 2013) (quoting Peltier, 505 F.3d at 392). Martinez-Rodriguez’s
general disagreement with the propriety of his sentence and the district court’s
weighing of the § 3553(a) factors is insufficient to establish that the district
court erred in balancing them. See Gall v. United States, 552 U.S. 38, 51
(2007); Warren, 720 F.3d at 332. He has not demonstrated that the district
court committed a clear and obvious error by sentencing him to a within-
guidelines sentence of 292 months in prison. See Puckett, 556 U.S. at 135;
Peltier, 505 F.3d at 391-92. Consequently, the judgment of the district court is
AFFIRMED.




                                       3